       Case 2:18-cv-02070-NIQA Document 53 Filed 12/11/19 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 JAMES EVERETT SHELTON                                             CIVIL ACTION
          Plaintiff                                 ...
                                                                   NO. 18-2070
                v.

 TARGET ADVANCE, LLC
          Defendant

                                               ORDER

       AND NOW, this 11th day of December 2019, upon notification that the issues between

Plaintiff and Defendant have been settled, it is hereby ORDERED that all claims against said

Defendant are DISMISSED, with prejudice, pursuant to the agreement of the parties. To conform

to Local Rule of Civil Procedure 41. l (b ), the Clerk of Court is directed to enter this Order and to

mark this case CLOSED.




                                               BY THE COURT:
